961 F.2d 963
295 U.S.App.D.C. 209
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.ARCADIAN CORPORATION, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 91-1246.
United States Court of Appeals, District of Columbia Circuit.
April 23, 1992.

Before RUTH BADER GINSBURG, SENTELLE and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
In an order filed April 17, 1992, the court asked the Commission to state whether it consents to the vacation of the two orders presented for review in this case* in conjunction with a remand pursuant to which petitioner Arcadian Corporation's protest will be held in abeyance for Commission disposition consequent to, and in line with, the Commission's final decision in Arcadian's "complaint case," Arcadian Corp. v. Southern Natural Gas Co., FERC Docket No. CP90-1391-001, reheard by the Commission on April 21, 1992.   In a response filed April 21, 1992, the Commission advised the court of its consent.   It is accordingly,


2
ORDERED, that the two Commission orders presented for review herein be vacated.   The case is hereby remanded for further proceedings as specified in this court's April 17, 1992 order.



*
 The two orders are:


1
 "Order Denying Protest and Authorizing Transportation Under Blanket Certificate," Southern Natural Gas Company, 54 FERC p 61,314 (March 20, 1991);  and


2
 "Order Denying Rehearing," Southern Natural Gas Company, 55 FERC p 61,224 (May 20, 1991)